DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/05/2022 has been entered.

Status of Claims
Claim(s) 1 and 9 is/are currently amended. Claim(s) 6-8 has/have been canceled. Claim(s) 1-5 and 9-20 is/are pending, with claim(s) 14-20 withdrawn for being drawn to a non-elected invention and/or species.

Objections/Rejections Withdrawn
Objections to the claims and rejections under 35 U.S.C. 112(b) not reproduced below have been withdrawn in view of Applicant's amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0282217 A1 (previously cited, Nashef) in view of US 2009/0024015 A1 (Curry) and US 2010/0234698 A1 (previously cited, Manstrom).
Regarding claim 1, Nashef teaches/suggests an intravascular catheter comprising:
a catheter body (support member 10) having a proximal end (Figs. 6 and 10) and a distal end (Figs. 1 and 6, distal end having tip 12);
at least one lumen extending within and at least partially along the length of the catheter body (Fig. 7, lumens 200-250);
at least one opening extending between the at least one lumen and the exterior of the catheter body (e.g., ¶ [0065] injectate slot; ¶ [0065] inherent opening for inflating a balloon/wedge using inflation lumen 210; etc.);
a connector hub at the proximal end of the catheter body (Fig. 10); 
at least one access line affixed to the connector hub in communication with the at least one lumen of the catheter body (Fig. 10);
at least one temperature sensor (thermistor 26, 29); 
at least two pressure sensors mounted in the catheter body (pressure transducers 18, 20); and
a group of wiring lumens (Fig. 7, first pressure port lumen 200; second pressure port lumen 240, thermistor lumen 230), each extending along an internal length of the catheter body to one of the pressure sensors and the temperature sensor (Fig. 1; ¶ [0032] where each of the pressure ports are associated to a lumen within the support member or catheter; ¶ [0065] thermistor lumen 230), and each wiring lumen including a wire extending along a length of a lumen to providing electrical communication to one of the sensors (signal transducers 22, 24 relaying a signal from a pressure transducer along the support member to a proximal end of the support member; ¶ [0074] where the signal transducers 22, 24 may comprise a conductor; ¶ [0076] where the temperature sensors 26, 29 can be connected with a conductor), wherein the at least two or more pressure sensors are connected to the wiring lumens (Fig. 1, where internal lumens/transducers 22, 24, terminate at ports 14, 16 having transducers 18, 20).
As noted above, Nashef teaches and/or suggests each claimed sensor (at least two pressure sensors and a temperature sensor) is associated with a respective lumen, and a signal transducer associated with each of these sensors may comprise a conductor to relay a signal produced by the pressure transducers and temperature sensor to the proximal end of the catheter, thereby suggesting each signal transducer is contained in the associated lumen. Accordingly, in such embodiments, the lumens (220, 230 and 204) reasonably meets the wiring lumens limitation. 
Alternatively/Additionally, Curry teaches/suggests a sensing catheter (Fig. 4D) comprising at least one sensor, such as a pressure sensor (sensor/sensing element 10; ¶ [0026] where the sensing element may comprise a pressure sensor), mounted on the catheter body to provide direct fluid contact between the pressure sensors and surrounding fluids (e.g., Fig. 4D; ¶ [0042] sensing element receives an unimpeded and direct flow of blood for sustained measurement accuracy); and a wiring lumen extending along an internal length of the catheter body (lumen 38), the wiring lumen including a wire extending along a length of a lumen to providing electrical communication to the at least one sensor (¶ [0039] electrical wires 26a, 26b coupled to/providing a conductive path through the lumen 38 that can terminate at the electrical connector 34), wherein the at least one sensor is connected to the wiring lumens through a connection passing through the outer surface of the catheter body (¶ [0042] opening 51 through which electrical wires 26a, 26b can be introduced into the lumen and towards the proximal end 36 of the catheter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Nashef with the catheter sensors being mounted on the catheter body, the above-noted group of lumens (220, 230 and 204) comprising wiring lumens, each wiring lumen including a wire extending along a length of a lumen to providing electrical communication to one of the sensors, and a connection passing through the outer surface of the catheter body for connecting each catheter sensor with a respective wiring lumen as taught and/or suggested by Curry in order to ensure each sensor provided on the catheter (temperature, pressure, etc.) receives an unimpeded and direct flow of blood for sustained measurement accuracy (Curry, ¶ [0042]) and/or as a simple substitution of one known arrangement for relaying a signal from a sensor or transducer mounted on/in a catheter to the proximal end of the catheter for analysis and/or monitoring for another to yield no more than predictable results. See MPEP 2143(I)(B).
Nashef as modified does not teach the pressure sensors are microelectromechanical pressure sensors.
Manstrom teaches/suggests a catheter comprising a MEMS capacitive or piezo-resistive sensor mounted thereon suitable for measuring a blood pressure value(s) (e.g., Fig. 2, sensor 240; ¶ [0047] where sensor 240 may comprise a MEMS piezo-resistive pressure sensor or a MEMS capacitive pressure sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the catheter of Nashef with the two or more pressure sensors comprising a microelectromechanical pressure sensor (e.g., MEMS piezoresistive and/or capacitive pressure sensors) as taught/suggested by Manstrom as a simple substitution of one known type of pressure sensor for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 9, Nashef as modified teaches/suggests at least one pressure sensor of the at least two MEMS pressure sensors is positioned to measure pressure in the pulmonary artery and at least one other pressure sensor of the at least two MEMS pressure sensors is positioned to measure pressure in the right ventricle of a human heart (¶ [0021]). 

Claim(s) 2-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashef in view of Curry and Manstrom as applied to claim(s) 1 above, and further in view of US 5,078,148 A (previously cited, Nassi).
Regarding claims 2 and 3, Nashef as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the catheter body comprises a flexible material.
Nassi teaches/suggests a comparable catheter (col. 2, lines 58-64) comprising a catheter body of a flexible material such as an elastomer (col. 17, lines 34-47, PEBAX). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with the catheter body comprises a flexible material, such as an elastomer (e.g., PEBAX), as taught/suggested by Nassi in order to provide the catheter body with greater resilience and resistance to creep under stress (Nassi, col. 17, lines 34-47) and/or as a simple substitution of one known, suitable catheter material type for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 10, Nashef as modified teaches/suggests the limitations of claim 1, as discussed above. Though Nashef does not expressly describe the connector hub as a manifold connector, since Nashef teaches/suggests the hub connects a plurality of lumens with a plurality of access lines, the hub of Nashef is understood to be within the scope of a manifold connector.
Alternatively/Additionally, Nassi teaches/suggests a catheter comprising at least catheter body having a proximal end and a distal end (Fig. 1, flexible elongate member 13); at least one lumen extending within and at least partially along the length of the catheter body (Fig. 2, plurality of lumens 16, 17, 18, 19, 21, 22 and 23); a manifold connector at the end of the catheter body (Fig. 1, manifold molding 96); and at least one access line affixed to the connector hub in communication with the at least one lumen of the catheter body (Fig. 1, flexible elongate members 61, 63, 66, 86, 88 and 91). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with the hub comprising a manifold connector as taught/suggested by Nassi as a simple substitution of one known means for connecting an access line(s) with lumen(s) within the catheter body for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 11 and 12, Nashef as modified teaches/suggests the limitations of claim 1, and further appears to illustrate the at least one access line comprises ports affixed with connectors at the proximal ends thereof such that additional devices may be attached to the access line (e.g., Fig. 10). Similarly, Nassi teaches/suggests a catheter comprising at least one access line (Fig. 1, flexible elongate members 61, 63, 66, 86, 88 and 91) comprising ports affixed with connectors at the proximal ends thereof such that additional devices may be attached to the access line (fittings or connectors 62, 64, 87, 89, 73, 92, etc.), wherein the connectors at the proximal ends of the access lines comprise at least one of a mechanical connector, luer connector (luer fittings 62, 64, 73, 87), barb connector, electronic connector (connector 92), USB-type connector, or pin connector. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with the at least one access line comprises ports affixed with connectors at the proximal ends thereof such that additional devices may be attached to the access line, such as a luer connector(s) and electronic connector(s), as taught and/or suggested by Nassi in order to facilitate connecting the catheter sensors to a computer for analysis and/or monitoring (Nassi, col. 6, line 66 - col. 7, line 8) facilitate injecting inflation fluid or injectate (Nassi, col. 6, lines 3-20); etc.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashef in view of Curry and Manstrom as applied to claim(s) 1 above; or alternatively, over Nashef in view of Curry and Manstrom as applied to claim(s) 1 above, and further in view of Nassi.
Regarding claim 4, Nashef as modified teaches/suggests the limitations of claim 1, and further teaches/suggests the catheter body comprises an inflation lumen and at least one opening extending between the inflation lumen and the exterior of the catheter body (¶ [0065] inflation lumen 210 and inherent opening for inflating a balloon/wedge via said lumen). Though Nashef does not expressly disclose a balloon is inflated using said lumen, Nashef does disclose the catheter may be utilized to measure wedge pressure (¶ [0025]), which one of ordinary skill in the art would recognize requires an inflatable element (e.g., balloon), such that Nashef as modified teaches and/or suggests the inflation lumen comprises a balloon inflation lumen. 
Alternatively/Additionally, Nassi expressly teaches/suggests the claimed configuration. In particular, Nassi teaches/suggests a catheter body comprising a balloon inflation lumen (balloon inflation lumen 21) and at least one opening extending between the balloon inflation lumen and the exterior of the catheter body (inflation and deflation port 47); and a balloon proximate the distal end of the catheter body positioned over the at least one opening extending between the balloon inflation lumen and the exterior of the catheter body (Fig. 1, inflatable balloon 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with the catheter body comprising a balloon inflation lumen and at least one opening extending between the balloon inflation lumen and the exterior of the catheter body; and further comprising a balloon proximate the distal end of the catheter body positioned over the at least one opening extending between the balloon inflation lumen and the exterior of the catheter body as taught and/or suggested by Nassi in order to facilitate determination of wedge pressure (Nashef, ¶ [0025]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashef in view of Curry, Manstrom and Nassi as applied to claim(s) 4 above, and further in view of US 5,048,532 A (previously cited, Hickey).
Regarding claim 5, Nashef as modified teaches and/or suggests the limitations of claim 4, as discussed above, and further teaches/suggests the catheter further comprises a balloon proximate the distal end of the catheter body positioned over the at least one opening extending between the balloon inflation lumen and the exterior of the catheter body (see discussion of claim 4 above), but does not teach a distal end and a proximal end of the balloon are sealed to the catheter body.
Hickey teaches/suggests a catheter (e.g., Fig. 1A) comprising a catheter body (10) and a balloon (14), wherein the distal and proximal ends of the balloon are sealed to the catheter body (col. 6, lines 15-27, wherein balloon 14 is cemented to first and second sections 12 and 13 to seal the balloon). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with the distal and proximal ends of the balloon being sealed to the catheter body as taught/suggested by Hickey in order to prevent leakage of fluid from the balloon-catheter interface (Hickey, col. 6, lines 15-27). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashef in view of Curry and Manstrom as applied to claim(s) 1 above, and further in view of US 2005/0197585 A1 (previously cited, Brockway).
Regarding claim 13, Nashef as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the pressure measurements made by the pressure sensors are independent of patient position or movement (i.e., do not require transmission of a pressure through a lumen to an external sensor, which is the type of pressure measurement described by Applicant as being affected by patient position/movement, e.g., ¶ [0044]). Nashef further discloses the catheter may further comprise a control unit connected to the at least two pressure sensors and at least one temperature sensor to collect signals generated by said sensors and transmit said signals to a computing device for further processing and display (¶ [0042] where the signal transducer may transmitting the signal to a receiver outside a patient's body, which is connected to a computer, monitor and/or similar device; ¶ [0034] where a pressure gradient may be calculated and displayed). Nashef does not teach the control unit comprises a pendant, or the control unit processes the collected signals. 
Brockway teaches/suggests a catheter comprising a catheter assembly (catheter assembly 100); and a pendant (transmitter unit 200; ¶ [0035] where a strap and/or necklace may be used to facilitate connection of the transmitter unit 200 to the patient's body) connected to at least one sensor of the catheter to collect and process signals generated by said sensor (¶ [0042]) and transmit said signals to a computing device for further processing and display (¶ [0007] wherein the transmitter unit provides wireless connection to a computer system via a remote receiver unit; ¶ [0021] wherein the computer system monitors, displays, analyzes and/or communicates data obtained from the sensor). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Nashef with a pendant connected to the at least two pressure sensors and at least one temperature sensor to collect and process signals generated by said sensors and transmit said signals to a computing device for further processing and display as taught/suggested by Brockway in order to enable continuously monitoring pressure and temperature, e.g.. for determining ventricular dysfunction (Nashef, Abstract), while allowing the patient to ambulate more easily and conveniently (Brockway, ¶ [0008]). 

Response to Arguments
Applicant's remarks with respect to the Smith reference previously relied upon (Remarks, pg. 8) have been considered but are moot because the new ground of rejection does not rely on Smith. Accordingly, these arguments have not been addressed herein. To the extent the remainder of Applicant's arguments are pertinent to the rejections of record above, said arguments have been fully considered but they are not persuasive.
Applicant submits, "Nashef does not teach or suggest 'at least two microelectromechanical pressure sensors mounted on the catheter body to provide direct fluid contact between the pressure sensors and surrounding fluids' and 'wherein the at least two or more pressure sensors are connected to the wiring lumens through a connection passing through the outer surface of the catheter body' as recited in amended claim 1. Rather, the sensors of Nashef have an associated diaphragm" (Remarks, pg. 7). 
Nashef alone is not relied upon as a disclosure of the above-noted features. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
With respect to Manstrom, Applicant submits, "Manstrom does not teach or suggest 'at least two microelectromechanical pressure sensors mounted on the catheter body to provide direct fluid contact between the pressure sensors and surrounding fluids' and 'wherein the at least two or more pressure sensors are connected to the wiring lumens through a connection passing through the outer surf ace of the catheter body' as recited in amended claim 1. Manstrom discusses one or more flow holes 224 that 'could allow blood to flow into the guidewire lumen 222 if an operator were to pull back (e.g., withdraw) the guidewire 230.' Manstrom at paragraph [0058]. But Manstrom does not discuss a catheter with sensors that pass through the flow holes" (Remarks, pg. 8). 
Similar to the discussion of Nashef above, Manstom is not relied upon to teach the feature and/or limitation "wherein the at least two or more pressure sensors are connected to the wiring lumens through a connection passing through the outer surf ace of the catheter body." With respect to the remainder of Applicant's remarks with respect to Manstrom, the examiner respectfully disagrees. Manstrom expressly discloses at least one pressure sensor mounted on a catheter body (sensor 240) that is in direct fluid contact between the pressure sensor and surrounding fluids (e.g., Fig. 2). Manstrom further expressly discloses this sensor may comprise a MEMS pressure sensor (e.g., ¶ [0047]) that may communicate signals/data to the proximal end of the catheter via electrical conducting wires (e.g., ¶ [0051]), such that further modifying Nashef to include MEMS pressure sensors as the pressure sensors mounted to the catheter body would have been obvious for at least the reasons noted in the rejection of record above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791